UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ADAM L. GRANT,

                       Plaintiff,
                                                 MEMORANDUM & ORDER
          -against-                              18-CV-3094(JS)(SIL)

GLEN COVE P.D., GLEN COVE COURTS,
DETECTIVES LINARES & GLENNON,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:           Adam L. Grant, pro se
                         4 Mason Drive, Apt. 1B
                         Glen Cove, New York 11542

For Defendants:               No appearances.

SEYBERT, District Judge:

          On    May   25,   2018,    pro    se   plaintiff   Adam   L.   Grant

(“Plaintiff”) filed a Complaint together with an application to

proceed in forma pauperis. For the reasons that follow, the

application    to   proceed   in    forma   pauperis   is    DENIED   WITHOUT

PREJUDICE AND WITH LEAVE TO RENEW UPON COMPLETION OF THE AO 239 IN

FORMA PAUPERIS APPLICATION FORM.            Alternatively, Plaintiff may

remit the $400.00 filing fee.1




1 Because the Court does not refund the filing fee when a
Complaint is dismissed, Plaintiff is well-advised to review the
applicable statute of limitations as well as the substance of
his claims. Plaintiff is also encouraged to review Rule 8 of
the Federal Rule of Civil Procedure because, upon an initial
review, Plaintiff’s Complaint does not appear to comport with
           To qualify for in forma pauperis status, the Supreme

Court has long held that “an affidavit is sufficient which states

that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide

himself and dependents with the necessities of life.”    Adkins v.

E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339, 69 S. Ct. 85, 93

L. Ed. 43 (1948) (internal quotation marks omitted).    Plaintiff’s

application does not include sufficient information for the Court

to make such finding.

           The application submitted by Plaintiff reflects that he

has $2,000.00 in cash or in a savings or checking account and he

does not report any expenses.   Although Plaintiff reports that he

is unemployed, he alleges that he has no “formal debt” and that he

does not receive any government benefits.    (See Docket Entry 2,

¶¶ 2-8.)   Thus, the Court is unable to conclude, based on the

present application, that Plaintiff is qualified to proceed in

forma pauperis.   Accordingly, Plaintiff’s application is DENIED

WITHOUT PREJUDICE TO A RENEWAL THEREOF UPON COMPLETION OF THE AO

239 IN FORMA PAUPERIS APPLICATION FORM ANNEXED TO THIS ORDER.

Under the circumstances, Plaintiff can best set forth his financial



the notice pleading requirements set forth in the Rule.
Specifically, it is improper to attach exhibits to the Complaint
and to simply refer the Court to such exhibits to discern the
claims Plaintiff seeks to pursue.
                                2
position on the long form in forma pauperis application (AO 239).

PLAINTIFF IS DIRECTED TO EITHER REMIT THE $400 FILING FEE OR RETURN

THE LONG FORM IN FORMA PAUPERIS APPLICATION WITHIN FOURTEEN (14)

DAYS FROM THE DATE OF THIS ORDER.

           Plaintiff is cautioned that a failure to timely comply

with this Order will lead to the dismissal of the Complaint without

prejudice and judgment will enter.      The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore in forma pauperis status

is DENIED for the purpose of any appeal.      See Coppedge v. United

States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.


                                       SO ORDERED.



                                       /s/ JOANNA SEYBERT______
                                       Joanna Seybert, U.S.D.J.

Dated:   October   11 , 2018
         Central Islip, New York




                                   3
